DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2021 is being considered by the examiner.


Claim Objections
Claims 1, and 20 are objected to because of the following informalities:
In claim 1, Line 7-10, the term “the plurality of events being associated with at least one type of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity,” should be changed to, “the plurality of events being associated with at least one type In order to correct grammatical/typographical issues.
In claim 20, Line 1-3, the term “the plurality of events being associated with at least one type of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity,” should be changed to, “the plurality of events being associated with at least one type activity,”. In order to correct grammatical/typographical issues.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1-4, 7-8, 10-13, and 15-19, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claims 1 and 18; recites the limitation, “a display comprising a pair of screens configured to…...” [Line 3 and 7].
Claims 1 and 18; recites the limitation, “a processor configured to…...” [Line 2].
Claims 2-4, 7, 10-13, 15-16, 19; recites the limitation, “the processor is further configured to…...” [Line 2].
Claims 4, 7, 14; recites the limitation, “a neural network configured to…...” [Line 2].
Claims 10, 12; recites the limitation, “a camera configured to …...monitored by the camera.” [Line 2].
Claims 8, 17; recites the limitation, “electromyograph electrode configured to …...” [Line 2].
Claim 13; recites the limitation, “microphone or a bite guard configured to…...” [Line 2].
Claim 16; recites the limitation, “brain monitor configured to …... detected by the brain monitor.” [Line 2].
Claim 17; recites the limitation, “brain monitor is configured to…….” [Line 2].
Claim 18; recites the limitation, “a receiver configured to…….” [Line 2].
Claim 18; recites the limitation, “a decoder configured to…….” [Line 2].



Such claim limitation(s) is/are:
(i) “a display …screen”….” have a structure associated with it.
(ii) “a processor” have a structure associated with it.
(iii) “a neural network” have a structure associated with it.
(iv) “a camera” have a structure associated with it.
(v) “electromyograph electrode” have a structure associated with it.
(vi) “microphone or a bite guard” have a structure associated with it.
(vii) “brain monitor” have a structure associated with it.
(viii) “receiver” have a structure associated with it.
(ix) “decoder” have a structure associated with it.



Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1, 8, 10, and 18 recites limitations that use words like “means” (or “step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):
Claims 1, 8, and 18; recites the limitation, “electromyograph device configured to…...” [Line 2].
Claims 10; recites the limitation, “…..detected by the electromyograph device…...” [Line 2].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1, 8, 10, and 18, shows:
(i) “electromyograph device” (Fig. 7, #750. Paragraph [0064 and 0079]- a electromyograph device is described as Broadly, any electromyography device, or electromyograph (EMG) may be used to detect muscle movement, broadly including eye movements and other muscle movements. The brain monitoring sub-system 700 may also include other sensor(s) 750, such as any of the sensors described above. For example, an EMG device may be provided as one of the sensor(s) 750, respectively as a black box. (wherein the electromyograph device have sufficient structure associated with it, a sensor.).).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11, and 14, are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 11, 15-19, and 23, of U.S. Patent No. US 11,157,081 B1 in view of Vankipuram et al. (US 20220128813 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the conflicting Patent are claiming common subject matter, as follows:
This Application No. 17/494117
US Patent No.: US 11,157,081 B1
Claim 1: A wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, (Line 1-3)
an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events. (Line 4-10)
Claim 1: A wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to be mounted in front of respective eyes of a face of a wearer of the apparatus and configured to provide a display of information to the wearer, the information comprising at least two options for selection (Line 1-4)






Patent No.: US 11,157,081 B1, claim 1 as stated in the table above fails to disclose an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events.
However, Vankipuram et al. (US 20220128813 A1), teaches an electromyograph device (Fig. 1-2, #208 called electromyography (EMG) sensors. Paragraph [0027]) configured to track muscle activity of the wearer (Fig. 1-2. Paragraph [0029]-Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face. The EMG sensors 208 may use electrodes that can contact the skin and record information associated with muscle activity. Please also read paragraph [0030]); and a processor (Fig. 2, #202 called a processor. Paragraph [0027]) configured to: determine a plurality of events associated with the wearer based on the muscle activity (Fig. 1-4. Paragraph [0031]-Vankipuram discloses the processor 202 may determine that the electromyograms are associated with an intentional blink. The intentional blink may be associated with a control to toggle between a VR mode and an AR mode. As a result, the processor 202 may cause the display 204 to switch between a VR screen and an AR pass-through screen, or vice versa. The EMG sensors 208 may be used to capture other eye movements), 
the plurality of events being associated with at least one of types of the muscle activity (Fig. 1-5. Paragraph [0047-0048]), occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity (Fig. 1-5. Paragraph [0044]-Vankipuram discloses when the movement of the muscles around the eyes of the user is detected from the captured eye movements, the method may determine that the eye movement was an intentional eye movement, such as an intentional blink. Further in paragraph [0045]-Vankipuram discloses the user may blink in a predefined pattern or sequence. For example, the user may blink for a predefined number of times (e.g., 3 consecutive intentional blinks), the user may close the left eye, then close the right eye, then blink with both eyes for a predefined time period, may blink rapidly for several seconds, may perform a pattern of eye brow raises and intentional blinks, and so forth.); and identify one of the at least two options based on the plurality of events (Fig. 1-5. Paragraph [0046]-Vankipuram discloses at block 408, the method 400 identifies a control associated with the intentional eye movement. In one example, the intentional eye movement may be an intentional blink to toggle between a VR mode and an AR mode for the pass-through display of the XR HMD. For example, a VR/AR toggle control may be associated with an intentional blink. Further in paragraph [0047]-Vankipuram discloses other controls may also be associated with other types of intentional eye movements. For example, raising and lowering the eyebrows can be used to scroll up and down a menu, blinking for a predetermined amount of time may be used to display a menu on the display, blinking rapidly for 5 seconds can be used to restart the XR applications, closing a left eye or closing a right eye can be used to scroll left and right in a menu, blinking twice within a predefined period of time may be used to make a selection, and so forth. It should be noted that the combinations of eye movements and controls described above are provided as examples and that the eye movements can be associated with other controls or different combinations of eye movements and controls may be possible.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 11,157,081 B1, of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram et al. (US 20220128813 A1), of having wherein an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events.
The motivation behind the modification would have been to obtain a head-mount type display device that enhances functionality and gesture input accuracy.

This Application No. 17/494117
US Patent No.: 11,157,081 B1
Claim 1: A wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection; an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: (Line 1-5)
…..and identify one of the at least two options based on the plurality of events. (Line 10)


and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; (Line 6-9)
Claim 11: A wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to be mounted in front of respective eyes of a face of a wearer of the apparatus and configured to provide a display of information to the wearer, the information comprising at least two options for selection; an electromyograph device configured to track muscle activity of the wearer; a processor configured to identify one of the at least two options as selected based on the muscle activity tracked by the electromyograph device;  (Line 1-7)






Patent No.: US 11,157,081 B1, claim 11 as stated in the table above fails to disclose a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity.
However, Vankipuram et al. (US 20220128813 A1), teaches a processor (Fig. 2, #202 called a processor. Paragraph [0027]) configured to: determine a plurality of events associated with the wearer based on the muscle activity (Fig. 1-4. Paragraph [0031]-Vankipuram discloses the processor 202 may determine that the electromyograms are associated with an intentional blink. The intentional blink may be associated with a control to toggle between a VR mode and an AR mode. As a result, the processor 202 may cause the display 204 to switch between a VR screen and an AR pass-through screen, or vice versa. The EMG sensors 208 may be used to capture other eye movements), 
the plurality of events being associated with at least one of types of the muscle activity (Fig. 1-5. Paragraph [0047-0048]), occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity (Fig. 1-5. Paragraph [0044]-Vankipuram discloses when the movement of the muscles around the eyes of the user is detected from the captured eye movements, the method may determine that the eye movement was an intentional eye movement, such as an intentional blink. Further in paragraph [0045]-Vankipuram discloses the user may blink in a predefined pattern or sequence. For example, the user may blink for a predefined number of times (e.g., 3 consecutive intentional blinks), the user may close the left eye, then close the right eye, then blink with both eyes for a predefined time period, may blink rapidly for several seconds, may perform a pattern of eye brow raises and intentional blinks, and so forth.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 11,157,081 B1, of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram et al. (US 20220128813 A1), of having wherein a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity.
The motivation behind the modification would have been to obtain a head-mount type display device that enhances functionality and gesture input accuracy.


This Application No. 17/494117
US Patent No.: 11,157,081 B1
Claim 1: A wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection; an electromyograph device configured to track muscle activity of the wearer (Line 1-5)

and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events. (Line 6-10)
Claim 23: A wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to be mounted in front of respective eyes of a face of a wearer of the apparatus and configured to provide a display of information to the wearer, the information comprising at least two options for selection; an electromyograph device configured to track muscle activity of the wearer;  (Line 1-5)






Patent No.: US 11,157,081 B1, claim 23 as stated in the table above fails to disclose a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events.
However, Vankipuram et al. (US 20220128813 A1), teaches an electromyograph device (Fig. 1-2, #208 called electromyography (EMG) sensors. Paragraph [0027]) configured to track muscle activity of the wearer (Fig. 1-2. Paragraph [0029]-Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face. The EMG sensors 208 may use electrodes that can contact the skin and record information associated with muscle activity. Please also read paragraph [0030]); and a processor (Fig. 2, #202 called a processor. Paragraph [0027]) configured to: determine a plurality of events associated with the wearer based on the muscle activity (Fig. 1-4. Paragraph [0031]-Vankipuram discloses the processor 202 may determine that the electromyograms are associated with an intentional blink. The intentional blink may be associated with a control to toggle between a VR mode and an AR mode. As a result, the processor 202 may cause the display 204 to switch between a VR screen and an AR pass-through screen, or vice versa. The EMG sensors 208 may be used to capture other eye movements), 
the plurality of events being associated with at least one of types of the muscle activity (Fig. 1-5. Paragraph [0047-0048]), occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity (Fig. 1-5. Paragraph [0044]-Vankipuram discloses when the movement of the muscles around the eyes of the user is detected from the captured eye movements, the method may determine that the eye movement was an intentional eye movement, such as an intentional blink. Further in paragraph [0045]-Vankipuram discloses the user may blink in a predefined pattern or sequence. For example, the user may blink for a predefined number of times (e.g., 3 consecutive intentional blinks), the user may close the left eye, then close the right eye, then blink with both eyes for a predefined time period, may blink rapidly for several seconds, may perform a pattern of eye brow raises and intentional blinks, and so forth.); and identify one of the at least two options based on the plurality of events (Fig. 1-5. Paragraph [0046]-Vankipuram discloses at block 408, the method 400 identifies a control associated with the intentional eye movement. In one example, the intentional eye movement may be an intentional blink to toggle between a VR mode and an AR mode for the pass-through display of the XR HMD. For example, a VR/AR toggle control may be associated with an intentional blink. Further in paragraph [0047]-Vankipuram discloses other controls may also be associated with other types of intentional eye movements. For example, raising and lowering the eyebrows can be used to scroll up and down a menu, blinking for a predetermined amount of time may be used to display a menu on the display, blinking rapidly for 5 seconds can be used to restart the XR applications, closing a left eye or closing a right eye can be used to scroll left and right in a menu, blinking twice within a predefined period of time may be used to make a selection, and so forth. It should be noted that the combinations of eye movements and controls described above are provided as examples and that the eye movements can be associated with other controls or different combinations of eye movements and controls may be possible.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the Patent No.: US 11,157,081 B1, of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram et al. (US 20220128813 A1), of having wherein an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events.
The motivation behind the modification would have been to obtain a head-mount type display device that enhances functionality and gesture input accuracy.

The further limitations of the dependent claims are similar as indicated below:  
This Application No. 17/494117
US Patent No.: 11,157,081 B1
Claim 8: further comprising: an electromyograph electrode configured to detect the muscle activity of the wearer, wherein the electromyograph device is configured to track the muscle activity based on output of the electromyograph electrode (Line 1-4).

Claim 9: wherein the electromyograph electrode is mounted in at least one of a temple of the wearable apparatus, a longitudinal band of the wearable apparatus, or a latitudinal band of the wearable apparatus. (Line 1-3).
Claim 10: further comprising: a camera configured to monitor eye position of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the eye position monitored by the camera. (Line 1-3).

Claim 11: wherein the processor is configured to, in response to a predetermined muscular action being detected by the electromyograph device at a time, identify selection of the one of the at least two options by correlating the eye position to a displayed position of one of the at least two options at the time. (Line 1-4).

Claim 14: wherein the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network. (Line 1-2).






Claim 15: further comprising: an electromyograph electrode configured to detect muscle activity of the wearer, wherein the electromyograph device is configured to track the muscle activity based on output of the electromyograph electrode. (Line 1-4)

Claim 16: wherein the electromyograph electrode is mounted in at least one of a temple of the apparatus, a longitudinal band of the apparatus, or a latitudinal band of the apparatus. (Line 1-3).

Claim 18: further comprising: a camera configured to monitor eye position of the wearer, wherein the processor is configured to identify the one of the at least two options based on the muscle activity in combination with the eye position. (Line 1-4).


Claim 19: wherein the processor is configured to identify selection of the one of the at least two options by correlating the eye position to a displayed position of one of the at least two options at a time when muscle activity is detected by the electromyograph device; (Line 1-4).


Claim 17: wherein the processor comprises a neural network configured to identify the one of the at least two options based on training. (Line 1-2).




Claims 8-11, and 14, contains the same limitations as US Patent No.: 11,157,081 B1 claim 15-19, respectively.  Therefore, given that claims 8-11, and 14, depend from claim 1 respectively while claims 15-19, depend from claims 1 and 11 respectively.  Claim 8-11, and 14, are rejected for the same reasons set forth in the rejection of the independent claim above.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8-12, are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20140111838 A1), hereinafter referenced as HAN and in view of Vankipuram et al. (US 20220128813 A1), hereinafter referenced as Vankipuram.


Regarding claim 1, HAN teaches a wearable apparatus for display glasses (Fig. 8A-B, #100 called an HMD device. Paragraph [0033]), comprising: a display comprising a pair of screens (Fig. 8A-B, #280 and #285 called a first and second window. Paragraph [0034]) configured to provide a display of information to a wearer of the display glasses (Fig. 8A-B. Paragraph [0111]-HAN discloses visibility of the first GUI 820 and visibility of the second GUI 825 formed by the first projector 270 and the second projector 275 are high, and thus transmissivities of the first window 280 and the second window 285 are set relatively high. The first GUI 820 and the second GUI 825 are the same as each other except that they are displayed in different positions. Please also read paragraph [0114]), the information comprising at least two options for selection (Fig. 1-5. Paragraph [0048]-HAN discloses the button 213 is provided to receive a user input, and is used to turn on/off the HMD circuit 101 or select and/or search for a menu item or an icon.).
HAN fail to explicitly teach an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events.
However, Vankipuram explicitly teaches an electromyograph device (Fig. 1-2, #208 called electromyography (EMG) sensors. Paragraph [0027]) configured to track muscle activity of the wearer (Fig. 1-2. Paragraph [0029]-Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face. The EMG sensors 208 may use electrodes that can contact the skin and record information associated with muscle activity. Please also read paragraph [0030]); and a processor (Fig. 2, #202 called a processor. Paragraph [0027]) configured to: determine a plurality of events associated with the wearer based on the muscle activity (Fig. 1-4. Paragraph [0031]-Vankipuram discloses the processor 202 may determine that the electromyograms are associated with an intentional blink. The intentional blink may be associated with a control to toggle between a VR mode and an AR mode. As a result, the processor 202 may cause the display 204 to switch between a VR screen and an AR pass-through screen, or vice versa. The EMG sensors 208 may be used to capture other eye movements), 
the plurality of events being associated with at least one of types of the muscle activity (Fig. 1-5. Paragraph [0047-0048]), occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity (Fig. 1-5. Paragraph [0044]-Vankipuram discloses when the movement of the muscles around the eyes of the user is detected from the captured eye movements, the method may determine that the eye movement was an intentional eye movement, such as an intentional blink. Further in paragraph [0045]-Vankipuram discloses the user may blink in a predefined pattern or sequence. For example, the user may blink for a predefined number of times (e.g., 3 consecutive intentional blinks), the user may close the left eye, then close the right eye, then blink with both eyes for a predefined time period, may blink rapidly for several seconds, may perform a pattern of eye brow raises and intentional blinks, and so forth.); and identify one of the at least two options based on the plurality of events (Fig. 1-5. Paragraph [0046]-Vankipuram discloses at block 408, the method 400 identifies a control associated with the intentional eye movement. In one example, the intentional eye movement may be an intentional blink to toggle between a VR mode and an AR mode for the pass-through display of the XR HMD. For example, a VR/AR toggle control may be associated with an intentional blink. Further in paragraph [0047]-Vankipuram discloses other controls may also be associated with other types of intentional eye movements. For example, raising and lowering the eyebrows can be used to scroll up and down a menu, blinking for a predetermined amount of time may be used to display a menu on the display, blinking rapidly for 5 seconds can be used to restart the XR applications, closing a left eye or closing a right eye can be used to scroll left and right in a menu, blinking twice within a predefined period of time may be used to make a selection, and so forth. It should be noted that the combinations of eye movements and controls described above are provided as examples and that the eye movements can be associated with other controls or different combinations of eye movements and controls may be possible.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram of having wherein an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one type of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein an electromyograph device configured to track muscle activity of the wearer; and a processor configured to: determine a plurality of events associated with the wearer based on the muscle activity, the plurality of events being associated with at least one type of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity; and identify one of the at least two options based on the plurality of events.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Vankipuram are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].

Regarding claim 8, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, HAN fail to explicitly teach further comprising: an electromyograph electrode configured to detect the muscle activity of the wearer, wherein the electromyograph device is configured to track the muscle activity based on output of the electromyograph electrode.
However, Vankipuram explicitly teaches further comprising: an electromyograph electrode (Fig. 2, #208 called an EMG sensors. Paragraph [0029]) configured to detect the muscle activity of the wearer (Fig. 1-2. Paragraph [0029]-Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face. The EMG sensors 208 may use electrodes that can contact the skin and record information associated with muscle activity.), wherein the electromyograph device is configured to track the muscle activity based on output of the electromyograph electrode (Fig. 1-2. Paragraph [0030]-Vankipuram discloses the EMG sensors 208 may collect electrical potential signals (also known as electromyograms) generated by activation and/or movement of muscles. Further in paragraph [0027]-Vankipuram discloses a processor 202 may be communicatively coupled to the EMG sensors 208 and a display 204.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram of having wherein: an electromyograph electrode configured to detect the muscle activity of the wearer, wherein the electromyograph device is configured to track the muscle activity based on output of the electromyograph electrode. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein: an electromyograph electrode configured to detect the muscle activity of the wearer, wherein the electromyograph device is configured to track the muscle activity based on output of the electromyograph electrode.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Vankipuram are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].


Regarding claim 9, HAN in view of Vankipuram teaches the wearable apparatus of claim 8, HAN fail to explicitly teach wherein the electromyograph electrode is mounted in at least one of a temple of the wearable apparatus, a longitudinal band of the wearable apparatus, or a latitudinal band of the wearable apparatus.
However, Vankipuram explicitly teaches wherein the electromyograph electrode is mounted in at least one of a temple of the wearable apparatus, a longitudinal band of the wearable apparatus, or a latitudinal band of the wearable apparatus (Fig. 1-2. Illustrates the EMG sensors #208 are located around the rim of the head mounted displays (HMDs) that is shape to fit around the eyes and on the nose of the user. Paragraph [0029]-Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face. The EMG sensors 208 may use electrodes that can contact the skin and record information associated with muscle activity. Further in paragraph [0032]-Vankipuram discloses a plurality of EMG sensors 208 are illustrated in FIG. 2, it should be noted that there may be a single continuous sensor around the entire gasket 206. The EMG sensors 208 may be placed more sporadically (e.g., one for each eye on a top side of the gasket 206 and one for each eye on a bottom side of the gasket 206, and so forth).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram of having wherein the electromyograph electrode is mounted in at least one of a temple of the wearable apparatus, a longitudinal band of the wearable apparatus, or a latitudinal band of the wearable apparatus. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein the electromyograph electrode is mounted in at least one of a temple of the wearable apparatus, a longitudinal band of the wearable apparatus, or a latitudinal band of the wearable apparatus.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Vankipuram are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].


Regarding claim 10, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, Although, HAN teaches a camera. HAN fail to explicitly teach further comprising: a camera configured to monitor eye position of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the eye position monitored by the camera.
However, Vankipuram explicitly teaches further comprising: a camera (Fig. 3, #306 and #308 called a camera. Paragraph [0033]) configured to monitor eye position of the wearer (Fig. 3. Paragraph [0034]-Vankipuram discloses the cameras 306 and 308 may be located in positions to capture eye movements.), wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the eye position monitored by the camera (Fig. 1-5. Paragraph [0043]-Vankipuram discloses the eye tracking sensor may be an EMG sensor located on or in a gasket that contacts a user's face when the XR HMD is worn. The eye tracking sensor may include a camera that captures movement of the muscles around the orbital bone of the eyes of the user. Please also read paragraph [0029 and 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram of having wherein a camera configured to monitor eye position of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the eye position monitored by the camera. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein a camera configured to monitor eye position of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the eye position monitored by the camera.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Vankipuram are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].


Regarding claim 11, HAN in view of Vankipuram teaches the wearable apparatus of claim 10, HAN fail to explicitly teach wherein the processor is configured to, in response to a predetermined muscular action being detected by the electromyograph device at a time, identify selection of the one of the at least two options by correlating the eye position to a displayed position of one of the at least two options at the time.
However, Vankipuram explicitly teaches wherein the processor is configured to, in response to a predetermined muscular action being detected by the electromyograph device at a time, identify selection of the one of the at least two options by correlating the eye position to a displayed position of one of the at least two options at the time (Fig. 1-5. Paragraph [0047]-Vankipuram discloses raising and lowering the eyebrows can be used to scroll up and down a menu, blinking for a predetermined amount of time may be used to display a menu on the display, blinking rapidly for 5 seconds can be used to restart the XR applications, closing a left eye or closing a right eye can be used to scroll left and right in a menu, blinking twice within a predefined period of time may be used to make a selection, and so forth. It should be noted that the combinations of eye movements and controls described above are provided as examples and that the eye movements can be associated with other controls or different combinations of eye movements and controls may be possible.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram of having wherein the processor is configured to, in response to a predetermined muscular action being detected by the electromyograph device at a time, identify selection of the one of the at least two options by correlating the eye position to a displayed position of one of the at least two options at the time. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein the processor is configured to, in response to a predetermined muscular action being detected by the electromyograph device at a time, identify selection of the one of the at least two options by correlating the eye position to a displayed position of one of the at least two options at the time.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Vankipuram are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].


Regarding claim 12, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, HAN fail to explicitly teach further comprising: a camera configured to monitor facial expression of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the facial expression monitored by the camera.
However, Vankipuram explicitly teaches further comprising: a camera (Fig. 3, #306 and #308 called a camera. Paragraph [0033]) configured to monitor facial expression of the wearer (Fig. 3. Paragraph [0034]-Vankipuram discloses the cameras 306 and 308 may be located in positions to capture eye movements.), wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the facial expression monitored by the camera (Fig. 1-5. Paragraph [0043]-Vankipuram discloses the eye tracking sensor may be an EMG sensor located on or in a gasket that contacts a user's face when the XR HMD is worn. The eye tracking sensor may include a camera that captures movement of the muscles around the orbital bone of the eyes of the user. Please also read paragraph [0029 and 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram of having wherein a camera configured to monitor facial expression of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the facial expression monitored by the camera. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein a camera configured to monitor facial expression of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the facial expression monitored by the camera.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Vankipuram are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20140111838 A1), hereinafter referenced as HAN and in view of Vankipuram et al. (US 20220128813 A1), hereinafter referenced as Vankipuram and in further view of Antoniac et al. (US 20160224123 A1), hereinafter referenced as Antoniac.


Regarding claim 2, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, HAN in view of Vankipuram fail to explicitly teach wherein the processor is further configured to identify the one of the at least two options based on overlapping events from the plurality of events associated with the wearer.
However, Antoniac explicitly teaches wherein the processor is further configured to identify the one of the at least two options based on overlapping events from the plurality of events associated with the wearer (Fig. 4, illustrates the hand gesture with a palm and a finger moving along the palm. Paragraph [0149]-Antoniac discloses the value of the slider is set when the user 102 puts a pointing finger over the hands 106 and moves it.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Antoniac of having wherein the processor is further configured to identify the one of the at least two options based on overlapping events from the plurality of events associated with the wearer. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein the processor is further configured to identify the one of the at least two options based on overlapping events from the plurality of events associated with the wearer.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Antoniac are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Antoniac display glasses system wherein improved techniques for controlling a computing device by using a series of hand gestures.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Antoniac et al. (US 20160224123 A1), Paragraph [0010].

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20140111838 A1), hereinafter referenced as HAN and in view of Vankipuram et al. (US 20220128813 A1), hereinafter referenced as Vankipuram and in further view of NDUKA et al. (US 20200065569 A1), hereinafter referenced as NDUKA.

Regarding claim 3, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, HAN fail to explicitly teach wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer; and the processor is further configured to: determine eye movement of the wearer based on the eye muscle activity; determine facial gestures of the wearer based on the facial muscle activity, and determine the plurality of events based on the eye movement and the facial gestures.
However, Vankipuram explicitly teaches wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer (Fig. 1-5. Paragraph [0029]- Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face.); and the processor is further configured to: determine eye movement of the wearer based on the eye muscle activity (Fig. 1-5. Paragraph [0046]-Vankipuram discloses at block 408, the method 400 identifies a control associated with the intentional eye movement. In one example, the intentional eye movement may be an intentional blink to toggle between a VR mode and an AR mode for the pass-through display of the XR HMD. For example, a VR/AR toggle control may be associated with an intentional blink.); determine facial gestures of the wearer based on the facial muscle activity (Fig. 1-5. Paragraph [0029]-Vankipuram discloses The EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face (wherein the office understands the front of a human head from the forehead to the chin is a person`s face.).), and determine the plurality of events based on the eye movement and the facial gestures (Fig. 1-5. Paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Vankipuram of having wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer; and the processor is further configured to: determine eye movement of the wearer based on the eye muscle activity; determine facial gestures of the wearer based on the facial muscle activity, and determine the plurality of events based on the eye movement and the facial gestures. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer; and the processor is further configured to: determine eye movement of the wearer based on the eye muscle activity; determine facial gestures of the wearer based on the facial muscle activity, and determine the plurality of events based on the eye movement and the facial gestures.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Vankipuram are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].
HAN in view of Vankipuram fail to explicitly teach the facial gestures comprising at least one of a mouth gesture or a teeth action.
However, NDUKA explicitly teaches the facial gestures comprising at least one of a mouth gesture or a teeth action (Fig. 3 and Fig. 5-6. Paragraph [0066]-NDUKA discloses the electrical muscle activity is suitably characteristic electrical muscle activity associated with one or more facial expressions or facial gestures. Such electrical muscle activity can, for example, be determined from electromyography (EMG). The muscle activity may also be measured indirectly by measuring the activation of the muscle of interest. Further in paragraph [0103]-NDUKA discloses at area 308, the zygomaticus major muscle can cause lifting of the corner of the mouth. This movement is associated with smiling, pain, a tight eye closure, winking and/or certain phonemes such as “ee”. Data can be obtained using an EMG sensor and/or a proximity sensor. Please also read paragraph [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of NDUKA of having wherein the facial gestures comprising at least one of a mouth gesture or a teeth action. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein the facial gestures comprising at least one of a mouth gesture or a teeth action.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and NDUKA are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while NDUKA display glasses system wherein present the user with other items or combinations of items for selection. This can help to increase the complexity of the password that the user enters, and so improve security.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and NDUKA et al. (US 20200065569 A1), Paragraph [0243].

 
Regarding claim 5, HAN and Vankipuram in view of NDUKA teaches the wearable apparatus of claim 3, HAN in view of Vankipuram fail to explicitly teach wherein the facial muscle activity comprises at least one of jaw muscle activity or cheek muscle activity.
However, NDUKA explicitly teaches wherein the facial muscle activity comprises at least one of jaw muscle activity or cheek muscle activity (Fig. 2-3 and Fig. 5-6. Paragraph [0129]-NDUKA discloses Options for gestures include but are not limited to a forced eye closure, a snarl, a narrow smile, puckering of the lips, a forehead wrinkle or an eyebrow raise, a blink, a wider smile, a frown, a wink of the left eye, a wink of the right eye, a left smile, a right smile, a clenched jaw and a neutral expression. These expressions are illustrated in FIG. 5, as expressions E1 to E14. A jaw clench is particularly useful as this gesture can be performed with the face in a neutral posture for added discretion during identification and/or authentication. Please also read paragraph [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN and Vankipuram in view of NDUKA of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of NDUKA of having wherein the facial muscle activity comprises at least one of jaw muscle activity or cheek muscle activity. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein the facial muscle activity comprises at least one of jaw muscle activity or cheek muscle activity.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and NDUKA are display glasses that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while NDUKA display glasses system wherein present the user with other items or combinations of items for selection. This can help to increase the complexity of the password that the user enters, and so improve security.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and NDUKA et al. (US 20200065569 A1), Paragraph [0243].

Claims 7 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20140111838 A1), hereinafter referenced as HAN and in view of Vankipuram et al. (US 20220128813 A1), hereinafter referenced as Vankipuram and in further view of Lee et al. (US 20190138096 A1), hereinafter referenced as Lee.


Regarding claim 7, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, HAN in view of Vankipuram fail to explicitly teach wherein: the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network and the processor is further configured to: obtain audio signals through a microphone based on an expression; obtain output of the electromyograph device based on the audio signals; and train the neural network by correlating the audio signals with the output of the electromyograph device for recognizing one or more words represented by the muscle activity of the wearer.
However, Lee explicitly teaches wherein: the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network (Fig. 1-3. Paragraph [0014]-Lee discloses the expression engine can include multiple models (e.g. neural networks or other classifiers) for identifying various levels of human expression based on spectra of the EMG signals detected during a sampling interval at the headset. Further in paragraph [0031]-Lee discloses the controller can then pass this vector through an expression engine —such as a neural network trained on similar vectors labeled with known human facial action units or facial expressions—to predict the facial action units or the composite facial expression of the user during the current sampling interval. Please read paragraph [0063]); 
and the processor is further configured to: obtain audio signals through a microphone based on an expression (Fig. 1-3. Paragraph [0012]-Lee discloses electrically coupled to a microphone arranged on or in the virtual reality headset, as shown in FIGS. 2A, 2B, 4, and 5. Further in paragraph [0011]-Lee discloses collect an audio signal proximal the user during the sampling interval; to interpret this audio signal as a mouth shape (or “viseme”); and to output this facial expression and this mouth shape for implementation within a virtual environment. Please read paragraph [0087]); obtain output of the electromyograph device based on the audio signals (Fig. 1-3. Paragraph [0015]-Lee discloses the controller can also collect an audio signal and transform this audio signal into a prediction for a viseme representing the shape of the user's mouth during the same sampling interval, as shown in FIG. 1. By then merging this predicted viseme with facial action units or a facial expression predicted based on EMG signals collected through the sense electrodes, the controller can form a more complete representation of the user's total facial expression (e.g., from forehead to jaw and lower lip) and/or confirm the EMG-based facial expression according to the audio-based viseme.); 
and train the neural network by correlating the audio signals with the output of the electromyograph device for recognizing one or more words represented by the muscle activity of the wearer (Fig. 1-3. Paragraph [0015]-Lee discloses the controller can also collect an audio signal and transform this audio signal into a prediction for a viseme representing the shape of the user's mouth during the same sampling interval, as shown in FIG. 1. By then merging this predicted viseme with facial action units or a facial expression predicted based on EMG signals collected through the sense electrodes, the controller can form a more complete representation of the user's total facial expression (e.g., from forehead to jaw and lower lip) and/or confirm the EMG-based facial expression according to the audio-based viseme. Further in paragraph [0014]-Lee discloses the expression engine can include multiple models (e.g. neural networks or other classifiers) for identifying various levels of human expression based on spectra of the EMG signals detected during a sampling interval at the headset. Please read paragraph [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Lee of having wherein: the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network and the processor is further configured to: obtain audio signals through a microphone based on an expression; obtain output of the electromyograph device based on the audio signals; and train the neural network by correlating the audio signals with the output of the electromyograph device for recognizing one or more words represented by the muscle activity of the wearer. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein: the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network and the processor is further configured to: obtain audio signals through a microphone based on an expression; obtain output of the electromyograph device based on the audio signals; and train the neural network by correlating the audio signals with the output of the electromyograph device for recognizing one or more words represented by the muscle activity of the wearer.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Lee are HMD system that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Lee HMD system wherein improve the accuracy of expression detection.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Lee et al. (US 20190138096 A1), Paragraph [0044].


Regarding claim 14, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, HAN in view of Vankipuram fail to explicitly teach wherein the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network.
However, Lee explicitly teaches wherein the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network (Fig. 1-3. Paragraph [0014]-Lee discloses the expression engine can include multiple models (e.g. neural networks or other classifiers) for identifying various levels of human expression based on spectra of the EMG signals detected during a sampling interval at the headset. Further in paragraph [0031]-Lee discloses the controller can then pass this vector through an expression engine —such as a neural network trained on similar vectors labeled with known human facial action units or facial expressions—to predict the facial action units or the composite facial expression of the user during the current sampling interval.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Lee of having wherein the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein the processor comprises a neural network configured to identify the one of the at least two options based on training of the neural network.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Lee are HMD system that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Lee HMD system wherein improve the accuracy of expression detection.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Lee et al. (US 20190138096 A1), Paragraph [0044].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20140111838 A1), hereinafter referenced as HAN and in view of Vankipuram et al. (US 20220128813 A1), hereinafter referenced as Vankipuram and in further view of Bailey et al. (US 20140198035 A1), hereinafter referenced as Bailey.


Regarding claim 15, HAN in view of Vankipuram teaches the wearable apparatus of claim 1, HAN in view of Vankipuram fail to explicitly teach wherein the processor is further configured to translate the muscle activity into a determination of a hand position of the wearer and identify the one of the at least two options based on mapping the hand position as determined to a displayed option position of one of the at least two options. 
However, Bailey explicitly teaches wherein the processor is further configured to translate the muscle activity into a determination of a hand position of the wearer (Fig. 1-3. Paragraph [0062]) and identify the one of the at least two options based on mapping the hand position as determined to a displayed option position of one of the at least two options (Fig. 1-3. Paragraph [0062]-Bailey discloses a gesture in which user 100 extends the index finger and makes a poking motion involving a slight movement of the elbow and shoulder may be detected by muscle activity sensors 230 (and/or accelerometer sensors 260 if included) of wearable muscle interface device 200 and processed by processor 210 (FIG. 2). Processor 210 may interpret the detected muscle activity to identify the gesture performed, and a corresponding signal may be transmitted from transmitter 250 directly to receiver 350 of wearable head-mounted display 310 to cause a highlighted menu item appearing on wearable head-mounted display 310 to be selected.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a display comprising a pair of screens configured to provide a display of information to a wearer of the display glasses, the information comprising at least two options for selection, with the teachings of Bailey of having wherein the processor is further configured to translate the muscle activity into a determination of a hand position of the wearer and identify the one of the at least two options based on mapping the hand position as determined to a displayed option position of one of the at least two options. 
Wherein having HAN`s a wearable apparatus for display glasses system wherein the processor is further configured to translate the muscle activity into a determination of a hand position of the wearer and identify the one of the at least two options based on mapping the hand position as determined to a displayed option position of one of the at least two options.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy, since both HAN and Bailey are HMD system that receive motion gesture input. Wherein HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission, while Bailey HMD system wherein various types of sensors may be used alone or in lieu of or in combination with EMG sensors to detect gestures made by a user and detect larger movements.  Please see HAN et al. (US 20140111838 A1), Paragraph [0008] and Bailey et al. (US 20140198035 A1), Paragraph [0020].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malaika (US 20140111838 A1), hereinafter referenced as Malaika and in view of HAN et al. (US 20190273910 A1), hereinafter referenced as HAN and in further view of Vankipuram et al. (US 20220128813 A1), hereinafter referenced as Vankipuram.

Regarding claim 18, Malaika teaches a wearable apparatus for display glasses (Fig. 1A-C, #180 called a head-mounted display device. Paragraph [0020]), comprising: a receiver (Fig. 1A-C, #184 called an IDM system. Paragraph [0020]) configured to receive encoded display data (Fig. 1A-C. Paragraph [0020]-Malaika discloses an IDM system 184 is further illustrated as being implemented on or in conjunction with the display device 180 (or the display device 182), such as to receive and decode image data that is received in encoded form over the connection 115 from the local computing system 120.); a decoder configured to decode the encoded display data based on a key to provide a display of information (Fig. 1A-C. Paragraph [0020]).
Although, Malaika teaches a display comprising a pair of screens configured to display the information in front of a wearer of the display glasses (Fig. 1. Paragraph [0023]-Malaika discloses the IDTM system (not shown) on the computing system may encode the image data to be transmitted to the HMD device over the tether cable, based at least in part on reducing the amount of data transmitted to the HMD device, and an embodiment of the IDM system (not shown) on the HMD device may decode the received data and use it to control the display of information on one or more display panels of the HMD device.). 
Malaika fail to explicitly teach a display comprising a pair of screens configured to display the information that comprises the at least two options in front of a wearer of the display glasses; the information comprising at least two options for selection.
However, HAN explicitly teaches a display comprising a pair of screens (Fig. 8A-B, #280 and #285 called a first and second window. Paragraph [0034]) configured to display the information that comprises the at least two options in front of a wearer of the display glasses (Fig. 8A-B. Paragraph [0111]-HAN discloses visibility of the first GUI 820 and visibility of the second GUI 825 formed by the first projector 270 and the second projector 275 are high, and thus transmissivities of the first window 280 and the second window 285 are set relatively high. The first GUI 820 and the second GUI 825 are the same as each other except that they are displayed in different positions. Please also read paragraph [0114]); the information comprising at least two options for selection (Fig. 1-5. Paragraph [0048]-HAN discloses the button 213 is provided to receive a user input, and is used to turn on/off the HMD circuit 101 or select and/or search for a menu item or an icon.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Malaika of having a wearable apparatus for display glasses, comprising: a receiver configured to receive encoded display data; a decoder configured to decode the encoded display data based on a key to provide a display of information, with the teachings of HAN of having wherein a display comprising a pair of screens configured to display the information that comprises the at least two options in front of a wearer of the display glasses; the information comprising at least two options for selection. 
Wherein having Malaika`s a wearable apparatus for display glasses system wherein a display comprising a pair of screens configured to display the information that comprises the at least two options in front of a wearer of the display glasses; the information comprising at least two options for selection.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy and image quality, since both Malaika and HAN are display glasses that receive motion gesture input. Wherein Malaika display glasses system wherein addressing and mitigating increased media transmission bandwidths for image encoding by reducing image data size, improving speed of controlling display panel pixels (e.g., based at least in part on corresponding reduced image data size), improving foveated image systems, while HAN display glasses system wherein reduces the weight and size of the HMD device, improves the outdoor visibility of the virtual image, and has low power consumption and low heat emission.  Please see Malaika (US 20190273910 A1), Paragraph [0016] and HAN et al. (US 20140111838 A1), Paragraph [0008].
Although, Malaika in view of HAN teaches a processor. Malaika in view of HAN fail to explicitly teach an electromyograph device configured to track muscle activity of the wearer; and a processor configured to identify one of the at least two options based on the muscle activity.
However, Vankipuram explicitly teaches an electromyograph device (Fig. 1-2, #208 called electromyography (EMG) sensors. Paragraph [0027]) configured to track muscle activity of the wearer (Fig. 1-2. Paragraph [0029]-Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face. The EMG sensors 208 may use electrodes that can contact the skin and record information associated with muscle activity. Please also read paragraph [0030]); and a processor configured to identify one of the at least two options based on the muscle activity (Fig. 1-4. Paragraph [0031]-Vankipuram discloses the processor 202 may determine that the electromyograms are associated with an intentional blink. The intentional blink may be associated with a control to toggle between a VR mode and an AR mode. As a result, the processor 202 may cause the display 204 to switch between a VR screen and an AR pass-through screen, or vice versa. The EMG sensors 208 may be used to capture other eye movements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Malaika in view of HAN of having a wearable apparatus for display glasses, comprising: a receiver configured to receive encoded display data; a decoder configured to decode the encoded display data based on a key to provide a display of information, with the teachings of Vankipuram of having wherein an electromyograph device configured to track muscle activity of the wearer; and a processor configured to identify one of the at least two options based on the muscle activity. 
Wherein having Malaika`s a wearable apparatus for display glasses system wherein an electromyograph device configured to track muscle activity of the wearer; and a processor configured to identify one of the at least two options based on the muscle activity.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy and image quality, since both Malaika and Vankipuram are display glasses that receive motion gesture input. Wherein Malaika display glasses system wherein addressing and mitigating increased media transmission bandwidths for image encoding by reducing image data size, improving speed of controlling display panel pixels (e.g., based at least in part on corresponding reduced image data size), improving foveated image systems, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see Malaika (US 20190273910 A1), Paragraph [0016] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].


Regarding claim 19, Malaika and HAN in view of Vankipuram teaches the wearable apparatus of claim 18, Malaika and HAN  fail to explicitly teach wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer; and the processor is configured to identify the one of the at least two options based on a plurality of events detected by the muscle activity comprising the eye muscle activity and the facial muscle activity.
However, Vankipuram explicitly teaches wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer (Fig. 1-5. Paragraph [0029]- Vankipuram discloses the EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face.); and the processor is configured to identify the one of the at least two options based on a plurality of events detected by the muscle activity comprising the eye muscle activity and the facial muscle activity (Fig. 1-5. Paragraph [0029]-Vankipuram discloses The EMG sensors 208 may be used to detect activation and/or movement of muscles around the eyes or orbital bones of the user's face (wherein the office understands the front of a human head from the forehead to the chin is a person`s face.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Malaika and HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a receiver configured to receive encoded display data; a decoder configured to decode the encoded display data based on a key to provide a display of information, with the teachings of Vankipuram of having wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer; and the processor is configured to identify the one of the at least two options based on a plurality of events detected by the muscle activity comprising the eye muscle activity and the facial muscle activity. 
Wherein having Malaika`s a wearable apparatus for display glasses system wherein: the muscle activity comprises eye muscle activity associated with movement of eye muscles of the wearer and facial muscle activity associated with movement of facial muscles of the wearer; and the processor is configured to identify the one of the at least two options based on a plurality of events detected by the muscle activity comprising the eye muscle activity and the facial muscle activity.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy and image quality, since both Malaika and Vankipuram are display glasses that receive motion gesture input. Wherein Malaika display glasses system wherein addressing and mitigating increased media transmission bandwidths for image encoding by reducing image data size, improving speed of controlling display panel pixels (e.g., based at least in part on corresponding reduced image data size), improving foveated image systems, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see Malaika (US 20190273910 A1), Paragraph [0016] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].


Regarding claim 20, Malaika and HAN in view of Vankipuram teaches the wearable apparatus of claim 19, Malaika and HAN fail to explicitly teach wherein the plurality of events are associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity.
However, Vankipuram explicitly teaches wherein the plurality of events are associated with at least one of types of the muscle activity (Fig. 1-4. Paragraph [0031]-Vankipuram discloses the processor 202 may determine that the electromyograms are associated with an intentional blink. The intentional blink may be associated with a control to toggle between a VR mode and an AR mode. As a result, the processor 202 may cause the display 204 to switch between a VR screen and an AR pass-through screen, or vice versa. The EMG sensors 208 may be used to capture other eye movements), occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity (Fig. 1-5. Paragraph [0044]-Vankipuram discloses when the movement of the muscles around the eyes of the user is detected from the captured eye movements, the method may determine that the eye movement was an intentional eye movement, such as an intentional blink. Further in paragraph [0045]-Vankipuram discloses the user may blink in a predefined pattern or sequence. For example, the user may blink for a predefined number of times (e.g., 3 consecutive intentional blinks), the user may close the left eye, then close the right eye, then blink with both eyes for a predefined time period, may blink rapidly for several seconds, may perform a pattern of eye brow raises and intentional blinks, and so forth.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Malaika and HAN in view of Vankipuram of having a wearable apparatus for display glasses, comprising: a receiver configured to receive encoded display data; a decoder configured to decode the encoded display data based on a key to provide a display of information, with the teachings of Vankipuram of having wherein the plurality of events are associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity. 
Wherein having Malaika`s a wearable apparatus for display glasses system wherein the plurality of events are associated with at least one of types of the muscle activity, occurring numbers of the types of the muscle activity, or occurring time of the types of the muscle activity.
The motivation behind the modification would have been to obtain a wearable apparatus for display glasses system that enhances miniaturization, functionality and gesture input accuracy and image quality, since both Malaika and Vankipuram are display glasses that receive motion gesture input. Wherein Malaika display glasses system wherein addressing and mitigating increased media transmission bandwidths for image encoding by reducing image data size, improving speed of controlling display panel pixels (e.g., based at least in part on corresponding reduced image data size), improving foveated image systems, while Vankipuram display glasses system wherein may be able to distinguish between intentional eye movements and unintentional eye movements.  Please see Malaika (US 20190273910 A1), Paragraph [0016] and Vankipuram et al. (US 20220128813 A1), Paragraph [0019].


Allowable Subject Matter
Claims 4, 6, 13, and 16, along with their dependent claim 17 are therefrom objected to as being dependent upon rejected base claims, claim 1, and 3, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims once the claim objections and rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts fail to explicitly teach, obtain output of the electromyograph device based on the real eye movement and the real facial gestures; 
and train the neural network by: correlating the real eye movement with the output of the electromyograph device for obtaining the determined eye movement based on the eye muscle activity; 
and correlating the real facial gestures with the output of the electromyograph device for obtaining the determined facial gestures based on the facial muscle activity (wherein the real eye movement and the real facial gestures is obtained from a camera.), as claimed in claim 4.

Regarding claim 6, the prior arts fail to explicitly teach, wherein the teeth action comprises at least one of teeth gritting or teeth grinding, as claimed in claim 6.

Regarding claim 13, the prior arts fail to explicitly teach, at least one of a microphone or a bite guard configured to monitor a teeth action associated with teeth of the wearer, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the teeth action monitored by the at least one of the microphone or the bite guard, as claimed in claim 13.


Regarding claim 16, the prior arts fail to explicitly teach, wherein the processor is further configured to identify the one of the at least two options based on the plurality of events in combination with the brain wave activity detected by the brain monitor, as claimed in claim 16.



 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
 (a)	ONO et al. (US 20190317608 A1)- A transmissive head-mounted display apparatus includes an image display unit configured to transmit an external scenery and display an image of a display target viewable with the external scenery, a kinetic information acquisition unit configured to acquire information about a muscle movement, detected by a muscle activity detection device configured to detect a muscle movement of a body of a user of the transmissive head-mounted display apparatus, a hand gesture estimation unit configured to estimate a hand gesture specified beforehand, based on the muscle movement indicated in the information that has been acquired, and an input signal generation unit configured to generate an input signal specified beforehand in accordance with the hand gesture that is estimated  ........... (Fig. 1. Abstract). 
(b)	YIN et al. (US 20160210503 A1)- A gaze direction determining system and method is provided. A two-camera system may detect the face from a fixed, wide-angle camera, estimates a rough location for the eye region using an eye detector based on topographic features, and directs another active pan-tilt-zoom camera to focus in on this eye region. A eye gaze estimation approach employs point-of-regard (PoG) tracking on a large viewing screen. To allow for greater head pose freedom, a calibration approach is provided to find the 3D eyeball location, eyeball radius, and fovea position. Both the iris center and iris contour points are mapped to the eyeball sphere (creating a 3D iris disk) to get the optical axis; then the fovea rotated accordingly and the final, visual axis gaze direction computed.......  ...... (Fig. 3. Abstract).
(c)	KANG et al. (20200064921 A1)- An electronic device is disclosed. The electronic device identifies a user on the basis of: a biological signal input unit for receiving the input of a user's biological signal detected through an electrode; a voice input unit for receiving the input of a voice signal; a biological signal inputted through the biological signal input unit; and a voice signal inputted through a microphone..  .....  ...... (Fig. 1-3. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628